Name: Decision No 1/87 of the EEC-Austria Joint Committee "Community Transit" of 14 August 1987 amending the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transit and its appendices
 Type: Decision
 Subject Matter: nan
 Date Published: 1987-11-23

 Avis juridique important|21987D1123(02)Decision No 1/87 of the EEC-Austria Joint Committee "Community Transit" of 14 August 1987 amending the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transit and its appendices Official Journal L 332 , 23/11/1987 P. 0067ANNEX BDECISION N ° 1/87 OF THE EEC-AUSTRIA JOINT COMMITTEE - COMMUNITY TRANSIT - of 14 August 1987 amending the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transit and its appendices THE JOINT COMMITTEE, Having regard to the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transit, and in particular Article 16 (3) (a) and (b) thereof, Whereas the rules on Community transit have been the subject of several amendments and adjustments resulting from the replacement of the forms used for making out Community transit documents by the single administrative document form provided for in the context of the simplification of formalities in trade within the Community; Whereas the rules on Community transit are contained in Appendices I and II to the Agreement; whereas those Appendices should therefore be amended; Whereas those amendments require some adjustments to be made to the Agreement itself; Whereas certain additions should also be made to the wording of the Agreement following the accession of Spain and Portugal to the Community, HAS DECIDED AS FOLLOWS: Article 1The Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transit is hereby amended as follows: 1. Article 2 (2) shall be replaced by the following: '2. Within the limits of Article 1, the Republic of Austria shall enjoy the same rights and meet the same obligations as the Member States for the application of the rules on Community transit. In these rules any reference to the Community or to the Member States shall apply equally to the Republic of Austria. However, in the case of Articles 1 and 7 of the Regulation on Community transit (Appendix I) and in the case of the first subparagraph of Article 34 and the first subparagraph of Article 51 of the Regulation on provisions for the implementation of the Communitytransit procedure and for certain simplifications of that procedure (Appendix II), the word ''Community'' relates exclusively to the European Economic Community.'2. Article 5 (1) shall be replaced by the following: '1. Where goods are carried through the Austrian territory between two points situated in the Community and are reconsigned from Austria after storage in a customs warehouse, T 2 and COM T 2 L documents may be issued only on the following conditions: - they shall not have been warehoused over a period exceeding five years; however, as regards goods falling within Chapters 1 to 24 of the Nomenclature for the Classification of Goods in Customs Tariffs (International Convention on the Harmonized Commodity Description and Coding System of 14 June 1983), that period shall be limited to six months; - the goods must have been stored in special spaces and shall have received no treatment other than that needed for preservation in the original state, or for splitting up consignments without replacing the packaging; - any treatment must have taken place under customs supervision.'3. Article 6 (2) and (3) shall be replaced by the following: '2. The competent customs offices of the Member States are empowered to issue T 1 or T 2 documents valid for an Austrian, office of destination. Subject to Article 82 (b) and (c) of the Regulation on provisions for the implementation of the Community transit procedure and for certain simplifications of that procedure (Appendix II) and those of paragraph 4, they are also empowered to issue COM T 2 L documents for goods consigned to Austria. 3. Without prejudice to the provisions of Articles 34 and 51 of the Regulation on provisions for the implementation of the Community transit procedure and for certain simplifications of that procedure (Appendix II), a Community transit operation may be terminated at an office other than that specified in the T 1 or T 2 document provided that both offices belong to the same Contracting Party. That office shall then become the office of destination. If, exceptionally, it should prove necessary to produce the goods with the intention of terminating their transport at an office other than that specified in the T 1 or T 2 document and the two offices belong to different Contracting Parties, the customs authorities at the office where the goods are produced may authorize the change in office of destination provided that the Community transit document does not bear one of the following statements: - Salida de la Comunidad sometida a restricciones- Udfoersel fra Faellesskabet undergivet restriktioner- Ausgang aus der Gemeinschaft Beschraenkungen unterworfen- Ã ©AAÃ ®Ã ¯aeÃ ¯Ã ² Ã ¡Ã °ue Ã ´Ã §Ã ­ Ã Ã ¯Ã ©Ã ­ueÃ ´Ã §Ã ´Ã ¡ Ã µÃ °Ã ¯Ã ªaassÃ ¬aaÃ ­Ã § Ã ³aa Ã °aaÃ ±Ã ©Ã ¯Ã ±Ã ©Ã ³Ã ¬Ã ¯Ã ½Ã ²- Export from the Community subject to restrictions- Sortie de la CommunautÃ © soumise Ã des restrictions- Uscita dalla ComunitÃ assoggettata a restrizioni- Verlaten van de Gemeenschap aan beperkingen onderworpen- SaÃ ­da da Comunidade sujeita a restriÃ §Ã µes. - Salida de la Comunidad sujeta a pago de derechos- Udfoersel fra Faellesskabet betinget af afgiftsbetaling- Ausgang aus der Gemeinschaft Abgabenerhebung unterworfen- Ã ©AAÃ ®Ã ¯aeÃ ¯Ã ² Ã ¡Ã °ue Ã ´Ã §Ã ­ Ã Ã ¯Ã ©Ã ­ueÃ ´Ã §Ã ´Ã ¡ Ã µÃ °Ã ¯Ã ªaassÃ ¬aaÃ ­Ã § Ã ³aa aaÃ °Ã ©Ã ¢UEÃ ±Ã µÃ ­Ã ³Ã §- Export from the Community subject to duty- Sortie de la CommunautÃ © soumise Ã imposition- Uscita dalla ComunitÃ assoggettata a tassazione- Verlaten van de Gemeenschap aan belastingheffing onderworpen- SaÃ ­da da Comunidade sujeita a pagamento de imposiÃ §Ã µes. The new office of destination shall enter in the ''control by office of destination'' box of the return copy of the T 1 or T 2 document, in addition to the usual statements which it is obliged to enter, one of the following statements: - Diferencias: mercancÃ ­as presentadas en la oficina . . . (nombre y paÃ ­s)- Forskelle: det toldsted, hvor varerne blev frembudt . . . (navn og land)- Unstimmigkeiten: Zollstelle der Gestellung . . . (Name und Land)- AEÃ ©Ã ¡oeÃ ¯Ã ±Ã Ã ²: aaÃ ¬Ã °Ã ¯Ã ±aaÃ ½Ã ¬Ã ¡Ã ´Ã ¡ Ã °Ã ±Ã ¯Ã ³Ã ªÃ ¯Ã ¬Ã ©Ã ³Ã ¨Ã Ã ­Ã ´Ã ¡ Ã ³Ã ´Ã ¯ Ã ´aaÃ «Ã ¹Ã ­aassÃ ¯^.^.^. (ueÃ ­Ã ¯Ã ¬Ã ¡ Ã ªÃ ¡Ã © Ã ·Ã ¾Ã ±Ã ¡)- Differences: office where goods were presented . . . (name and country)- DiffÃ ©rences: marchandises prÃ ©sentÃ ©es au bureau . . . (nom et pays)- Differenze: ufficio al quale sono state presentate le merci . . . (nome e paese)- Verschillen: kantoor waar de goederen zijn aangebracht . . . (naam en land)- DiferenÃ §as: mercadorias apresentadas na estÃ ¢ncia aduaneira . . . (nome e paÃ ­s). The office of departure shall not discharge the T 1 or T 2 document until all the obligations arising from the change in office of destination have been complied with. Where appropriate, it shall inform the guarantor of the non-discharge.'4. Article 8 (4) to (6) shall be replaced by the following: '4. The provisions of Articles 34 and 51 of the Regulation on provisions for the implementation of the Community transit procedure and for certain simplifications of that procedure (Appendix II) shall not apply when the carriage begins in Austria or when goods enter the Community via Austria. 5. In cases of carriage referred to in Article 52 (3) of the Regulation on provisions for the implementation of the Community transit procedure and for certain simplifications of that procedure (Appendix II) which begin in Austria, a reference to the large container or containers containing the goods referred to in Article 1 (3) of the Regulation on Community transit (Appendix I) shall be made by the office of departure in the box reserved for customs use of copy 3 A of the Communiy Transit Transfer Note, opposite the symbol ''T 2''. 6. When the carriage operations referred to in paragraph 4 of Article 52 of the Regulation on provisions for the implementation of the Community transit procedure and for certain simplifications of that procedure (Appendix II) begin in Austria, the serial number or numbers of the list or lists of the large containers containing the goods referred to in Article 1 (3) of the Regulation on Community transit (Appendix I) must be entered by the office of departure in the box reserved for use by customs on copy 3 A of the Community transit transfer note opposite the symbol T 2.'5. Article 9 (1) shall be replaced by the following: '1. Until a procedure has been agreed for the exchange of statistical information to ensure that the Republic of Austria and the Member States have the data necessary for the preparation of their transit statistics, an additional copy of copy 4 of the T 1 and T 2 documents shall be supplied for statistical purposes: (a) to the Austrian office of transit in the cases of goods consigned direct through Austrian territory from a point situated in the Community to another point situated in the Community; (b) to the first office of transit in the Community, in the case of goods which are the subject of a Community transit operation commencing in Austria.'6. Article 13 (1) shall be replaced by the following: '1. The provisions set out in square brackets in Appendices I and II and listed below shall not apply: Appendix IArticle 1 (4) and (5); Article 2 (2), first subparagraph, last phrase and last subparagraph; Article 3; Article 4; Article 7 (3), first subparagraph, last phrase; Article 9, last phrase; Article 10; Article 12 (1), last phrase and (2), last phrase; Article 22 (1), last sentence; Article 26 (2); Article 29; Article 30 (3); Article 32 (1), second subparagraph and (3); Article 39 (1), first subparagraph, last phrase; Article 41; Article 44 (1) and (2); Article 47; Article 48 (2); Article 49 (2) (b), last phrase; Articles 50 to 53, 55 to 61. Appendix IIArticle 1 (1), (5), first sentence, (7) and (8); Article 3; Article 4; Article 5 (6) and (7), first subparagraph; Article 7 (3); Article 16; Article 18 (5), second subparagraph, last sentence; Articles 20 to 27; Article 28 (a); Article 35 (2) and (4); Article 43 (a); Article 52 (2), (3), (4), second subparagraph, second sentence and (6); Article 59; Article 62, second subparagraph; Article 77 (1); Articles 78 to 81; Article 88; Article 97 (1) after the word 'repealed'; Article 100. However, Articles 4, 41, 44 (1) and (2), 47 and 50 to 53 of Appendix I and of Article 18 (5), second subparagraph, last sentence, Articles 20 to 27, Article 28 (a), Article 35 (2) and (4), Article 43 (a), Article 52 (2), (3), (4), second subparagraph, second sentence and (6), Article 59, Article 62, second subparagraph, Article 77 (1), Articles 78 to 81, Articles 88, 97 (1) and 100 of Appendix II shall continue to apply in the Member States. Article 2Appendix I to the Agreement is hereby amended as follows: 1. Article 1 (5) shall be replaced by the following: ['5. The provisions of the Treaties establishing the European Economic Community and the EuropeanCoal and Steel Community relating to the free movement of goods shall apply to those goods which, in accordance with Article 1 (2) (b), are carried under the procedure for external Community transit and which are not exported to a third country, provided their Community status is certified in accordance with Article 6 (3) of Regulation (EEC) N ° 678/85. The document laid down by this provision shall be issued after cancellation of the customs export formalities relating to the Community measures which necessitated the exportation of the goods to a third country.'] 2. The first subparagraph of Article 2 (2) shall be replaced by the following: '2. The provisions of the Treaties establishing the European Economic Community and the European Coal and Steel Community which relate to the free movement of goods shall apply to movements of goods under an international procedure for temporary importation or temporary admission only if the document provided for in Article 3 of the additional protocol annexed to Recommendation N ° 1/87 of the Joint Committee, hereinafter referred to as the 'Additional Protocol', is produced to establish the Community status of those goods [Article 6 (3) of Regulation (EEC) N ° 678/85].' 3. Article 7 (3) shall be replaced by the following: '3. The provisions of the Treaties establishing the European Economic Community and the European Coal and Steel Community which relate to the free movement of goods shall apply to the movement of goods under one of the procedures referred to in paragraphs 1 and 2 on condition that they are accompanied, not only by the document required under the procedure used, but also, for the purpose of establishing the Community status of those goods, by the document provided for in Article 3 of the Additional Protocol [Article 6 (3) of Regulation (EEC) N ° 678/85]. The latter document shall contain a reference to the procedure used and to the document relating to it.' 4. Article 9 shall be replaced by the following: 'Article 9Where, in the cases provided for in this Regulation, the provisions of the Treaties establishing the European Economic Community and the European Coal and Steel Community which relate to the free movement of goods are applied only on presentation, for the purpose of establishing the Community status of those goods, of the document provided for in Article 3 of the Additional Protocol, the party concerned may, for any valid reason, obtain subsequently from the competent authorities of the Member State of departure the document provided for in the said Article 3 of the Additional Protocol [Article 6 (3) of Regulation (EEC) N ° 678/85].' 5. Article 12 shall be replaced by the following: 'Article 121. Any goods that are to be carried under the procedure for external Community transit shall be the subject, in accordance with the conditions laid down in this Regulation, of a T 1 declaration. A T 1 declaration means a declaration on a form corresponding to the specimen single document form provided for in Article 1 of the Additional Protocol [single document from COM drawn up in accordance with Regulation (EEC) N ° 679/85]. 2. The T 1 form referred to in paragraph 1 may be supplemented, where appropriate, by one or more supplementary forms T 1 bis corresponding to the specimen of the supplementary form provided for in Article 1 of the Additional Protocol [supplementary form COM/c drawn up in accordance with Regulation (EEC) N ° 679/85]. 3. The T 1 and T 1 bis forms shall be printed and completed in one of the official languages of the Community accepted by the competent authorities of the Member State of departure. Where necessary, the competent authorities of a Member State concerned in the Community transit operation may require translation into the official language or one of the official languages of that Member State. 4. The T 1 declaration shall be signed by the person who requests permission to effect an external Community transit operation or by his authorized representative, and at least four copies of it shall be produced at the office of departure. 5. The supplementary documents appended to the T 1 declaration shall form an integral part thereof. 6. The T 1 declaration shall be accompanied by the transport document. The office of departure may dispense with production of this document at the time of completion of the customs formalities. However, the transport document must be produced whenever required by the customs authorities in the course of carriage. 7. Where the Community transit procedure in the Member State of departure succeeds another customs procedure, reference shall be made on the T 1 declaration to that procedure or to the corresponding customs documents.' 6. Article 39 shall be replaced by the following: 'Article 391. Any goods that are to be carried under the procedure for internal Community transit must be the subject of the declaration referred to in Article 1 of the Additional Protocol and be entered on a form cor-responding to the specimen form provided for in the said Article 1 [of the declaration referred to in Articles 4 and 6 of Regulation (EEC) N ° 678/85 and be entered on a form corresponding to the specimen COM form drawn up in accordance with Regulation (EEC) N ° 679/85]. The internal Community transit declaration shall bear the symbol T 2, which must be added to the symbol COM, if such a document is drawn up, or to any other symbol when another type of declaration is combined with the said internal Community transit declaration. In the event of use of supplementary forms, the symbol T 2 bis must be indicated on those forms for internal Community transit purposes. 2. Except where Articles 40 and 41 specify otherwise, the provisions of Title II shall apply mutatis mutandis to the procedure for internal Community transit.' 7. Article 41 shall be replaced by the following: ['Article 411. Goods in respect of which export/dispatch formalities are completed at a frontier customs office of the exporting Member State need not be dealt with under the Community transit procedure at that office unless they are subject to Community measures entailing control of their use or destination. In such a case, the only particulars which need be given in the internal Community transit declaration are those required for export/dispatch purposes by the provisions laid down by law, regulation or administrative action in the Member State of departure. The customs office of export/dispatch shall endorse a copy of the internal Community transit document and return it to the exporter/consignor or his representative, with the unused copies if he so requests. The endorsed copy must be delivered to the office of entry in the neighbouring Member State. An internal Community transit operation may begin at that office of entry, which shall then become the office of departure. 2. Paragraph 1 shall likewise apply to goods crossing an internal frontier within the meaning of the second subparagraph of Article 11 (g).'] 8. Article 47 shall be replaced by the following: ['Article 47The provisions of the Treaties establishing the European Economic Community and the European Coal and Steel Community which relate to the free movement of goods shall not apply to goods which, pursuant to Articles 44, 45 (1) or 46 (1), are not carried under the procedure for internal Community transit, unless the document provided for in Article 6 (3) of Regulation (EEC) N ° 678/85 is produced for the purpose of establishing their Community status.'] 9. Article 49 (2) (b) shall be replaced by the following: '(b) in other cases, if the document provided for in Article 3 of the Additional Protocol is produced to establish the Community status of the goods [Article 6 (3) of Regulation (EEC) N ° 678/85].'10. The heading of Title VIII shall be replaced by the following: ['Provisions relating to the application of this Regulation.']11. Article 55 shall be replaced by the following: ['Article 55The Committee on the Movement of Goods, hereinafter referred to as ''the Committee'', set up pursuant to Article 15 of Regulation (EEC) N ° 678/85, shall be responsible for the implementation of Articles 56 and 57.']12. Article 57 (2) and (3) are hereby deleted. Article 3Appendix II to the Agreement is hereby replaced by the new Appendix II annexed to this decision. Article 4Appendix II A is hereby deleted. Article 5This Decision shall enter into force on 1 January 1988. Done at Brussels, 14 August 1987. For the Joint CommitteeThe ChairmanE. R. VILAR ANNEX Appendix II COMMISSION REGULATION (EEC) N ° 1062/87of 27 March 1987on provisions for the implementation of the Community transit procedure and for certain simplifications of that procedureTABLE OF CONTENTSTITLE I: Provisions relating to forms and their use in Community transit procedureArticleChapter I: Forms Enumeration of the forms . 1 Printing of the forms and their completion . 2Chapter II: Use of forms Declarations T 1 and T 2 Description and use; mixed consignments . 3Production of the dispatch or export declaration with the Community transit declaration . 4 Loading listsUse of loading lists; mixed consignments . 5Form of loading lists . 6Completion . 7Simplified procedures . 8Consignment by rail . 9ReceiptUse of the receipt . 10Return of the documentsCentral offices . 11TITLE II: Provisions relating to guaranteesComprehensive guaranteeCertificate of guaranteeAuthorized persons . 12Authorized agents . 13Period of validity; extension . 14Cancellation . 15Flat-rate guaranteeGuarantee document . 16Guarantee voucher . 17Increase in the guarantee; Conversion of the ECU . 18Consignment comprising both sensitive and non-sensitive goods . 19TITLE III: Use of Community transit documents for implementing measures on the exportation of certain goodsGeneral . 20Formalities to be completed when a Community transit procedure is used . 21Formalities to be completed when other procedures are used . 22Exportation without further formalities . 23Giving of a guarantee . 24Goods crossing the territory of Austria or Switzerland . 25Formalities at the office of destination . 26Goods not reimported into the Community . 27ArticleTITLE IV: Simplified proceduresRules not affected by this Title . 28Chapter I: Community transit procedure for the carriage of goods by railGeneral provisions relating to carriage by railGeneral . 29Legal value of documents used . 30Control of records . 31The principal . 32Label . 33Modification of the contract of carriage . 34Movement of goods between Member StatesCustoms status of goods; use of the International Consignment Note . 35Identification measures . 36Use of sheets of the International Consignment Note . 37Carriage of goods to or from third countriesCarriage to third countries . 38Carriage from third countries . 39Carriage in transit through the Community . 40Customs status of goods from third countries or in transit .41Provisions relating to express packagesProvisions applicable . 42Customs status of goods; use of sheets of the TIEx document . 43Provisions relating to goods carried in large containersGeneral . 44Definitions . 45Legal value of document used . 46Control of records; information to be supplied . 47The principal . 48Customs formalities during carriage by means other than rail . 49Label . 50Modification of the contract of carriage . 51Movement of goods between Member StatesCustoms status of goods; lists; waiver of requirement to produce Transfer Note at office of departure . 52Identification measures . 53Use of sheets of Transfer Note . 54Carriage of goods to or from third countriesCarriage to third countries . 55Carriage from third countries . 56Carriage in transit through the Community . 57Customs status of goods from third countries or in transit . 58Statistical provisions . 59Other provisionsProvisions of Regulation (EEC) N ° 222/77 not applicable . 60Scope of the normal procedure and of the simplified procedures . 61Chapter II: Simplification of formalities to be carried out at offices of departure and destinationGeneral . 62Formalities at the office of departureThe authorized consignor . 63Conditions of the authorization . 64Contents of the authorization . 65Authentication in advance . 66Formalities upon departure of goods . 67The principal . 68Waiver of signature . 69Liability of the authorized consignor . 70ArticleChapter II: Formalities at the office of destinationThe authorized consignee . 71Conditions of the authorization . 72Contents of the authorization . 73Obligations of the authorized consignee . 74Other provisionsControls . 75Exclusion of certain goods . 76Special case of consignments by rail . 77Chapter III: Simplification of formalities applicable to certain goodsProvisions relating to motorized road vehiclesProof of Community status . 78Community transit procedure not compulsory . 79Provisions relating to certain packings . 80Provisions relating to railway wagons . 81TITLE V: Provisions relating to the document certifying the Community status of goods moving under the internal Community transit procedure (COM T 2 L document). Chapter I: Issue and use of the documentScope . 82Condition of direct carriage . 83Conditions of issue; retroactive issue . 84Use of loading lists . 85Production of document COM T 2 L at destination . 86Control of document COM T 2 L . 87Document COM T 2 L in triplicate . 88Chapter II: Simplified procedure for the issue of the documentThe authorized consignor . 89Conditions of the authorization . 90Contents of the authorization . 91Authentication in advance and formalities upon departure . 92Obligation to make a copy . 93Controls upon the authorized consignor . 94Liability of the authorized consignor . 95Exclusion of certain goods . 96TITLE VI: Final provisionsRepeal of Regulation (EEC) N ° 223/77; Table of equivalence . 97Transitional measures . 98, 99Amendments . 100Annex I: Loading ListAnnex II: Transit advice noteAnnex III: ReceiptAnnex V: Flat-rate guarantee voucherAnnex VII: List of goods which when transported give rise to an increase in the flat-rate guaranteeAnnex VIII: Label (Articles 33 and 50)Annex IX: Special stampAnnex X: Table of equivalence23. 11. 87Official Journal of the European CommunitiesTITLE IPROVISIONS RELATING TO FORMS AND THEIR USE IN COMMUNITY TRANSIT PROCEDURECHAPTER IFORMSEnumeration of the formsArticle 1[1. The forms on which Community transit declarationsare made shall conform to the specimens in Annexes I to IV to Regulation (EEC) N ° 679/85. Such declarations shall be drawn up in accordance with the rules laid down by Regulation (EEC) N ° 2855/85 and by Articles 3 and 4 of this Regulation. They shall be used in accordance with Regulation (EEC) N ° 222/77 and, where relevant, Regulation (EEC) N ° 678/85.]2. Loading lists based on the specimen in Annex I may, subject to the conditions laid down in Articles 5 to 9 and Article 85, be used as the descriptive part of Community transit declarations. The use thereof shall in no way affect the obligations in respect of formalities for dispatch, export or any procedure in the Member State of destination depending on the case, or in respect of the forms used for such formalities. 3. The form to be completed as the transit advice note for the purposes of Article 22 of Regulation (EEC) N ° 222/77 shall conform to the specimen in Annex II. 4. The form to be completed as the receipt, to certify that the Community transit document and the relevant consignment have been produced at the office of destination, shall conform to the specimen in Annex III. However, as regards the Community transit document, the receipt on the statistical copy thereof may be used. The receipt shall be issued and used in accordance with Article 10. [5. The guarantee certificate for which provision is madeunder Article 30 (3) of Regulation (EEC) N ° 222/77 shall conform to the specimen in Annex IV.] The certificate shall be issued and used in accordance with Articles 12 to 15. 6. The flat-rate guarantee voucher shall conform to the specimen in Annex V. The entries on the back of this form may, however, be shown on the front, above the particulars of the individual or firm issuing the voucher, the following entries remaining unchanged. The flat-rate guarantee voucher shall be issued and used in accordance with Articles 16 to 19. [7. The document referred to in Article 6 (3) of Regulation(EEC) N ° 678/85, which certifies the Community status of goods which are not being moved under the internal Community transit procedure, shall be drawn up on a form which conforms to copy 4 of the specimen in Annex I toRegulation (EEC) N ° 679/85 or to copy 4/5 of the specimen in Annex II to the said Regulation. That form shall be supplemented, where necessary, by one or more forms which conform to copy 4 or to copy 4/5 of the specimen in Annexes III and IV respectively to Regulation (EEC) N ° 679/85. Where the provisions laid down at the end of Article 1 (2) of Regulation (EEC) N ° 679/85 are applied, that form shall be supplemented by one or more forms which conform to copy 4 or to copy 4/5 of the specimen in Annexes I and II respectively to the said Regulation. The person concerned shall enter the symbol 'T 2 L', in the right-hand subdivision in box 1 of the form conforming to copy 4 or to copy 4/5 of the specimen in Annexes I and II respectively to Regulation (EEC) N ° 679/85. If supplementary forms are used, the person concerned shall enter the symbol 'T 2 L bis' in the right-hand subdivision of box 1 of the form conforming to copy 4 or to copy 4/5 of the specimen in Annexes I and III or II and IV respectively to the said Regulation. For the purposes of this Regulation such document shall be referred to as a 'COM T 2 L document'; it shall be issued and used in accordance with Title V.][8. The yellow label for which provision is made in Article48 (2) of Regulation (EEC) N ° 222/77 shall be as shown in the specimen in Annex VI.]Printing of the forms and their completionArticle 21. The paper used for the forms for loading lists, transit advice notes and receipts shall be dressed for writing purposes and weigh at least 40 g/m$; its strength shall be such that in normal use it does not easily tear or crease. 2. The paper used for the flat-rate guarantee voucher shall be free of mechanical pulp, dressed for writing purposes and weigh at least 55 g/m$. The paper shall have a red printed guilloche pattern background so as to reveal any falsification by mechanical or chemical means. 3. The paper used for the guarantee certificate form shall be free of mechanical pulp and weigh not less than 100 g/m$. It shall have a guilloche pattern background, printed in green on both sides, so as to reveal any falsification by mechanical or chemical means. 4. The paper referred to in paragraphs 1, 2 and 3 shall be white, except for the loading lists referred to in Article 1 (2), for which the colour of the paper may be left to the choice of the user. 5. The sizes of the forms shall be: (a) 210Ã 297 mm for the loading list, a tolerance in the length of 5 or +8 mm being allowed; (b) 210Ã 148 mm for the transit advice note and the guarantee certificate; (c) 148Ã 105 mm for the receipt and flat-rate guarantee voucher; 6. The declarations and documents shall be drawn up in one of the official languages of the Community which is acceptable to the competent authorities of the Member State of departure. This provision shall not apply to flat-rate guarantee vouchers. The competent authorities of another Member State in which the declarations and the documents must be presented may, as necessary, require a translation into the language, or one of the official languages, of that Member State. The language to be used for the guarantee certificate shall be designated by the competent authorities of the Member State responsible for the guarantee office. 7. The flat-rate guarantee vouchers shall show the name and address of the printer or a mark enabling the printer to be identified. The flat-rate guarantee vouchers shall be serially numbered as a means of identification. 8. Member States shall be responsible for the printing of the guarantee certificate forms. Each certificate must be numbered for purposes of identification. 9. The guarantee certificate forms and flat-rate guarantee vouchers shall be completed using a typewriter or other mechanographical or similar process. Loading lists, transit advice notes and receipts may be completed using a typewriter or other mechanographical or similar process, or legibly in manuscript; in the latter case they shall be completed in ink and in block letters. N ° erasures or alterations shall be made. Amendments shall be made by striking out the incorrect particulars and, whereappropriate, adding those required. Any such amendments shall be initialled by the person making the amendment and authenticated by the competent authorities. CHAPTER IIUSE OF FORMSDeclarations T 1 and T 2Description and useMixed consignments[Article 31. The copies constituting the forms on which Community transit declarations are made are described in Annex III to Regulation (EEC) N ° 2855/85. 2. Where goods are to move under the external Community transit procedure, the principal shall enter the symbol 'T 1' in the right-hand subdivision of box 1 of a form which conforms to the specimen in Annexes I and II to Regulation (EEC) N ° 679/85. Where supplementary forms are used, the principal shall enter the symbol 'T 1 bis' in the right-hand subdivision of box 1 of one or more forms conforming to the specimen in Annexes III and IV to the same Regulation. Where, pursuant to the provisions laid down at the end of Article 1 (2) of Regulation (EEC) N ° 679/85, the supplementary forms used conform to the specimen in Annexes I or II to the said Regulation, the symbol 'T 1 bis' shall be entered in the right-hand subdivision of box 1 of the said forms. Where goods are to move under the internal Community transit procedure, the principal shall enter the symbol 'T 2' in the right-hand subdivision of box 1 of a form which conforms to the specimen in Annexes I and II to Regulation (EEC) N ° 679/85. Where supplementary forms are used, the principal shall enter the symbol 'T 2 bis' in the right-hand subdivision of box 1 of one or more forms conforming to the specimen in Annexes III and IV to the same Regulation. Where, pursuant to the provisions laid down at the end of Article 1 (2) of Regulation (EEC) N ° 679/85, the supplementary forms used conform to the specimen in Annexes I or II to the said Regulation, the symbol 'T 2 bis' shall be entered in the right-hand subdivision of box 1 of the said forms. 3. In the case of consignments containing at the same time goods of the types referred to in Article 1 (2) and (3) of Regulation (EEC) N ° 222/77, supplementary documentswhich conform to the specimen in Annexes III and IV or, where appropriate, Annexes I and II to Regulation (EEC) N ° 679/85 and which bear the symbols 'T 1 bis' or 'T 2 bis' respectively may be attached to a single form which conforms to the specimen in Annexes I and II to Regulation (EEC) N ° 679/85. In this case, the symbol 'T' shall be entered in the right-hand subdivision in box 1 of the said form; the blankspace after the symbol 'T' should be crossed out; in addition, the boxes 32 'Item No', 33 'Commodity code', 35 'Gross mass (kg)', 38 'Net mass (kg)' and 44 'Additional information, Documents produced, Certificates and authorizations' must be barred. A reference to the serial numbers of the supplementary documents bearing the symbol 'T 1 bis' and the supplementary documents bearing the symbol 'T 2 bis' shall be entered in box 31 'Packages and description of goods' of the form conforming to the specimen in Annexes I and II to Regulation (EEC) N ° 679/85. 4. When one of the symbols referred to in paragraph 2 has been omitted from the right-hand subdivision in box 1 of the form used or when, in the case of consignments containing at the same time goods of the types referred to in Article 1 (2) and (3) of Regulation (EEC) N ° 222/77, the provisions of paragraph 3 and of Article 5 (7) have not been complied with, goods under cover of such documents shall be deemed to be moving under the external Community transit procedure.]Production of the dispatch or export declaration with the Community transit declaration[Article 4Without prejudice to any measures of simplification applicable, the customs document for the dispatch or redispatch of goods to another Member State or the customs document for the exportation or re-exportation of goods out of the customs territory of the Community or any document having equivalent effect shall be presented to the office of departure together with the Community transit declaration to which it relates. For the purposes of the preceding subparagraph, the declaration of dispatch or redispatch or the export or re-export declaration on the one hand, and the Community transit declaration on the other, may be combined on a single form.]Loading ListsUse of loading listsMixed consignmentsArticle 51. Where the principal uses loading lists for a consignment comprising two or more types of goods, theboxes 15 'Country of dispatch/export', 33 'Commodity code', 35 'Gross mass (kg)', 38 'Net mass (kg)' and, where necessary, 44 'Additional information, Documentsproduced, Certificates and authorizations' of the form used for the purposes of Community transit shall be barred and box 31 'Packages and description of goods' of that form shall not be used to show the marks and numbers, number and kind of the packages and description of goods. In this case, supplementary forms must not be used. 2. The loading list referred to in Article 1 (2) means any commercial document which complies with the conditions laid down in Article 2 (1), (5) (a), (6) first and second subparagraphs, (9) second and third subparagraphs and Articles 6 to 9. 3. The loading list shall be produced in the same number of copies as the form used for Community transit purposes to which it relates and shall be signed by the person signing that form. 4. When the declaration is registered, the loading list must bear the same registration number as the form used for Community transit purposes to which it relates. That number must be printed either by means of a stamp incorporating the name of the office of departure or by hand. In the latter case it must be accompanied by the office stamp. The signature of an official of the office of departure shall be optional. 5. Where two or more loading lists accompany a single form used for Community transit purposes, each must bear a serial number allotted by the principal; the number of accompanying loading lists shall be shown in the box 4 'Loading lists' of the said form. [6. A declaration on a form which conforms to the specimen in Annexes I and II to Regulation (EEC) N ° 679/85, bearing the symbol 'T 1' or 'T 2' in the right-hand subdivision of box 1 and accompanied by one or more loading lists complying with the conditions laid down in Articles 6 to 9 shall, as appropriate, be treated as equivalent to an external Community transit declaration or an internal Community transit declaration for the purposes of Article 12 or Article 39 of Regulation (EEC) N ° 222/77.][7. In the case of consignments containing at the same timegoods referred to in Article 1 (2) and (3) of Regulation (EEC) N ° 222/77, separate loading lists must be completed and may be attached to a single form conforming to the specimen in Annexes I and II to Regulation (EEC) N ° 679/85.]In that case, the symbol 'T' shall be entered in the right-hand subdivision of box 1 of the said form. The blank space after the symbol 'T' should be crossed out; in addition, the boxes15 'Country of dispatch/export', 32 'Item No', 33'Commodity code', 35 'Gross mass (kg)', 38 'Net mass (kg)'and, where necessary, 44 'Additional information, Documents produced, Certificates and authorizations' must be barred. A reference to the serial numbers of the loading lists relating to each of the two types of goods must be entered in box 31 'Packages and description of goods' of the form used. Form of loading listsArticle 6The loading list shall include: (a) the heading 'Loading list'; (b) a box, 70Ã 55 mm, divided into a top part 70Ã 15 mm for the insertion of the symbol 'T' followed by one of the endorsements referred to in Article 3 (2) and a lower part 70Ã 40 mm for the references referred to in Article 5 (4); (c) columns, in the following order and headed as shown: - Item No, - Marks, numbers, number and kind of package; description of goods, - Country of dispatch/export,- Gross mass (in kilograms), - Reserved for customs. The width of the columns may be adapted as necessary, except that the width of the column headed 'Reserved for customs' shall be not less than 30 mm. Spaces not reserved for a particular purpose under (a) to (c) above may also be used. CompletionArticle 71. Only the front of the forms may be used as a loading list. 2. Each item shown on a loading list must be preceded by a serial number. [3. Each item must be followed, when appropriate, by anyspecial reference required by Community Regulations, in particular in regard to the common agricultural policy, documents produced, certificates and authorizations.]4. A horizontal line must be drawn after the last entry and the remaining unused spaces barred so that any subsequent addition is impossible. Simplified proceduresArticle 81. The customs authorities of each Member State may allow firms established in that State and whose records are based on an electronic or automatic data processing system to use loading lists as referred to in Article 1 (2) which, although not complying with all the conditions of Article 2 (1), (5) (a) and 9, last two subparagraphs, and of Article 6, are designed and completed in such a way that they can be used without difficulty by the customs and statistical authorities in question. 2. For each item such loading lists must always include the number, kind and marks and numbers of packages, the description of goods, gross mass in kilograms and the country of dispatch/export. Consignment by railArticle 91. Where Articles 29 to 61 operate, Article 5 (2) and Articles 6, 7 and 8 shall apply to loading lists which accompany the International Consignment Note or theCommunity Transit Transfer Note. In the former case, thenumber of such lists shall be shown in box 32 of the International Consignment Note; in the latter case, thenumber of such lists shall be shown in the box for particulars of accompanying documents of the Community TransitTransfer Note. In addition, the loading list must include the wagon number to which the International Consignment Note refers or, where appropriate, the number of the container containing the goods. 2. For operations beginning within the Community comprising at the same time goods referred to in Article 1 (2) and (3) of Regulation (EEC) N ° 222/77, separate loading lists shall be used; in the case of goods carried in large containers under cover of Community Transit TransferNotes, such separate lists shall be completed for each large container which contains both categories of goods. The serial numbers of the loading lists relating to the goods referred to in Article 1 (2) of the aforesaid Regulation shall be inserted either in box 25 of the International ConsignmentNote or in the box for the description of goods of the Community Transit Transfer Note. 3. In the circumstances referred to in paragraphs 1 and 2 and for the purposes of the procedures provided for in Articles 29 to 61, the loading lists accompanying the International Consignment Note or the Community TransitTransfer Note shall form an integral part thereof and shall have the same legal effects. The original of such loading lists shall bear the stamp of the station of dispatch. ReceiptUse of the ReceiptArticle 101. Any person who delivers to the office of destination a Community transit document together with the consignment to which that document relates may obtain a receipt on request. 2. The receipt shall first be completed by the person concerned and may contain other particulars relating to theconsignment, except in the space reserved for customs, but the customs certification shall be valid only in respect of the particulars contained in that space. Return of the documentsCentral officesArticle 11Each Member State shall have the right to designate one or more central offices to which documents shall be returned by the competent customs office in the Member State of destination. Member States shall, after appointing such offices for that purpose, inform the Commission and specify the category of documents to be returned thereto. The Commission shall in turn notify the other Member States. TITLE IIPROVISIONS RELATING TO GUARANTEESCOMPREHENSIVE GUARANTEECertificate of guaranteeAuthorized personsArticle 121. The principal shall, on issue of the certificate of guarantee or at any time during the validity thereof, nominate on his own responsibility on the reverse of the certificate, the person, or persons, authorized to sign Community transit declarations on his behalf. The particulars shall include the surname and forename of each authorized person followed by the signature of that person. Each nomination of an authorized person must be acknowledged by the signature of the principal. The principal shall be entitled at his discretion to cross through the unused boxes. 2. The principal may at any time delete the name of an authorized person from the reverse of the certificate. Authorized agentsArticle 13Any person named on the reverse of a guarantee certificate presented at an office of departure shall be considered the authorized agent of the principal. Period of validity; extensionArticle 14The period of validity of a guarantee certificate may not exceed two years. However, this period may be extended by the guarantee office for one further period not exceeding two years. CancellationArticle 15If the guarantee is cancelled the principal shall be responsible for returning to the guarantee office forthwith all the guarantee certificates issued to him. Flat-rate guaranteeGuarantee document[Article 161. When a natural or legal person proposes to stand surety under the conditions referred to in Articles 27 and 28 of, and on the terms laid down in Article 32 (1) of, Regulation (EEC) N ° 222/77, the guarantee shall be given in the form as shown in Specimen III annexed to that Regulation. 2. Where national law, administrative practice or accepted usage so requires, each Member State may require the use of a different form of guarantee provided it has the same legal effect as the guarantee referred to in paragraph 1. Guarantee voucherArticle 171. The acceptance of the guarantee referred to inArticle 16 by the customs office where it is given (hereinafter referred to as 'the guarantee office') shall be the guarantor's authority to issue, under the terms of the guarantee, a flat-rate guarantee voucher or vouchers to persons who intend to act as principal in a Community transit operation from an office of departure of their choice. The guarantor may issue flat-rate guarantee vouchers: - which are not valid for a Community transit operation in respect of goods which are listed in Annex VII, and- which may be used in multiples of up to seven vouchers per means of transport as referred to in Article 16 (2) of Regulation (EEC) N ° 222/77 for goods other than those referred to in the previous indent. For this purpose the guarantor shall mark such flat-rate guarantee vouchers diagonally in capital letters with one of the following statements: - VALIDEZ LIMITADA; APLICACIÃ N DEL PÃ RRAFO SEGUNDO DEL APARTADO 1 DEL ARTÃ CULO 17 DEL REGLAMENTO (CEE) Ng 1062/87- BEGRAENSET GLYDIGHED - ARTIKEL 17, STK. 1, ANDET AFSNIT, I FORORDNING (EOEF) Nr. 1062/87- BESCHRAENKTE GELTUNG - ANWENDUNG VON ARTIKEL 17 ABSATZ 1 ZWEITER UNTERABSATZ DER VERORDNUNG (EWG) Nr. 1062/87- Ã AAÃ Ã Ã Ã Ã Ã Ã AAÃ Ã  Ã Ã Ã Ã Ã : AAOEÃ Ã Ã Ã Ã Ã  Ã Ã Ã  Ã Ã Ã Ã Ã Ã  17 Ã Ã Ã Ã Ã Ã Ã OEÃ Ã  1 AEAAÃ Ã AAÃ Ã  AAAEÃ OEÃ Ã  Ã Ã Ã  Ã Ã Ã Ã Ã Ã Ã Ã Ã Ã  (AAÃ Ã ) Ã ¡Ã ±Ã ©Ã ¨. 1062/87- LIMITED VALIDITY - APPLICATION OF SECOND SUBPARAGRAPH OF ARTICLE 17 (1) OF REGULATION (EEC) N ° 1062/87- VALIDITÃ  LIMITÃ E - APPLICATION DE L'ARTICLE 17 PARAGRAPHE 1 DEUXIÃ ME ALINÃ A DU RÃ GLEMENT (CEE) Ng 1062/87- VALIDITÃ LIMITATA - APPLICAZIONE DELL'ARTICOLO 17, PARAGRAFO 1, SECONDO COMMA DEL REGOLAMENTO (CEE) N. 1062/87- BEPERKTE GELDIGHEID - TOEPASSING VAN ARTIKEL 17, LID 1, TWEEDE ALINEA, VAN VERORDENING (EEG) nr. 1062/87- VALIDADE LIMITADA; APLICACÃ O DO SEGUNDO PARÃ GRAFO DO Ng. 1 DO ARTIGO 17g DO REGULAMENTO (CEE) Ng. 1062/87The cancellation of a guarantee shall be notified forthwith to the other Member States by the Member State in which the relevant guarantee office is located. 2. The guarantor shall be liable up to an amount of 7 000 ECU in respect of each flat-rate guarantee voucher. 3. Without prejudice to the provisions in the second and third subparagraphs of paragraph 1 and in Article 18, the principal may carry out one Community transit operation under each flat-rate guarantee voucher. The voucher shall be delivered to the office of departure, where it shall be retained. Increase in the guarantee; conversion of the ECUArticle 181. Except in the cases referred to in paragraphs 2 and 3, the office of departure may not require a guarantee in excess of the flat-rate amount of 7 000 ECU for each Community transit declaration, irrespective of the amount of the duties and other charges to which the goods covered by a particular declaration may be liable. 2. When, because of circumstances peculiar to it, a transport operation involves increased risks and the office of departure therefore considers that the guarantee of 7 000ECU is clearly insufficient, it may exceptionally require a guarantee of greater amount in multiples of 7 000 ECU. 3. The carriage of goods listed in Annex VII shall give rise to an increase in the amount of the flat-rate guarantee when the quantity of goods carried exceeds the quantity corresponding to the flat-rate amount of 7 000 ECU. In that case, the flat-rate amount shall be increased to the multiple of 7 000 ECU necessary to guarantee the quantity of goods to be dispatched. 4. The principal shall, in the cases referred to in paragraphs 2 and 3, deliver to the office of departure flat-rate guarantee vouchers corresponding to the required multiple of 7 000 ECU. 5. The exchange value in a national currency of the amounts expressed in ECU referred to in this Regulation shall be calculated by using the exchange rate in force on the first working day of the month of October, and shall be applied from 1 January of the following year. If a rate is not available for a particular national currency, the rate to be applied for that currency shall be that obtaining on the last day for which a rate was published. [For the application of this provision, the rates published in the Official Journal of the European Communities shall be used.]The exchange value of the ECU to be used in applying the first subparagraph shall be that which was applicable on the date on which the Community transit declaration coveredby the flat-rate guarantee voucher or vouchers was registered. 23. 11. 87Official Journal of the European CommunitiesConsignment comprising both sensitive and non-sensitive goodsArticle 191. When the Community transit declaration includes other goods besides those shown in the list referred to inArticle 18 (3), the flat-rate guarantee provisions shall be applied as if the two categories of goods were covered by separate declarations. 2. By way of derogation from paragraph 1, account shall not be taken of the presence of goods of either category if the quantity or value thereof is relatively insignificant. TITLE IIIUSE OF COMMUNITY TRANSIT DOCUMENTS FOR IMPLEMENTING MEASURES ON THE EXPORTATION OF CERTAIN GOODSGeneral[Article 201. This Title sets out the conditions applicable to movements of goods within the Community when exportation thereof from the Community is prohibited or is subject to restrictions, duties or other charges. 2. These provisions shall, however, apply only in so far as the measure introducing the prohibition, restriction, duty or other charge has provided for them to apply, and they shall be without prejudice to any special provisions which that measure may comprise. 3. This Title shall not apply when the transport of goods within the Community is confined to the territory of one Member State.]Formalities to be completed when a Community transit procedure is used[Article 21When goods referred to in Article 20 (1) are placed under a Community transit procedure, the principal shall complete the space headed 'Description of goods' on the Community transit document with one of the following statements: - Salida de la Comunidad sometida a restricciones- Udfoersel fra Faellesskabet undergivet restriktioner- Ausgang aus der Gemeinschaft - Beschraenkungen unterworfen- Ã ©AAÃ ®Ã ¯aeÃ ¯Ã ² Ã ¡Ã °ue Ã ´Ã §Ã ­ Ã Ã ¯Ã ©Ã ­ueÃ ´Ã §Ã ´Ã ¡ Ã µÃ °Ã ¯Ã ªaaÃ ©Ã ¬Ã Ã ­Ã § Ã ³aa Ã °aaÃ ±Ã ©Ã ¯Ã ±Ã ©Ã ³Ã ¬Ã ¯Ã ½Ã ²- Export from the Community subject to restrictions- Sortie de la CommunautÃ © soumise Ã des restrictions- Uscita dalla ComunitÃ assoggettata a restrizioni- Verlaten van de Gemeenschap aan beperkingen onderworpen- SaÃ ­da da Comunidade sujeita a restriÃ §Ã µes- Salida de la Comunidad sujeta a pago de derechos- Udfoersel fra Faellesskabet betinget af afgiftsbetaling- Ausgang aus der Gemeinschaft - Abgabenerhebungen unterworfen- Ã ©AAÃ ®Ã ¯aeÃ ¯Ã ² Ã ¡Ã °ue Ã ´Ã §Ã ­ Ã Ã ¯Ã ©Ã ­ueÃ ´Ã §Ã ´Ã ¡ Ã µÃ °Ã ¯Ã ªaaÃ ©Ã ¬Ã Ã ­Ã § Ã ³aa aaÃ °Ã ©qUEÃ ±Ã µÃ ­Ã ³Ã §- Export from the Community subject to duty- Sortie de la CommunautÃ © soumise Ã imposition- Uscita della ComunitÃ assoggettata a tassazione- Verlaten van de Gemeenschap aan belastingheffing onderworpen- SaÃ ­da da Comunidade sujeita a pagamento de imposiÃ §Ã µes.]Formalities to be completed when other procedures are used[Article 221. When the goods referred to in Article 20 (1) are not placed under a Community transit procedure, the customs office at which departure formalities are carried out shallrequire completion of Control Copy T N ° 5 provided for in Article 10 of Regulation (EEC) N ° 223/77. Box 104 of the Control Copy T N ° 5 shall be completed with one of the statements, as appropriate, set out in Article 21. 2. The customs office referred to in paragraph 1 shall insert in the customs document under cover of which the goods are to be carried one of the statements, as appropriate, set out in Article 21.]Exportation without further formalities[Article 23Articles 21 and 22 shall not apply when, on declaration of the goods for exportation from the Community, proof is given to the customs office at which export formalities are carried outthat an administrative measure freeing the goods from restriction has been taken, that any duties or charges due have been paid or that, in the circumstances obtaining, the goods may leave the Community territory without further formalities.]Giving of a guarantee[Article 241. When the measure referred to in Article 20 (2) provides for the giving of a guarantee, such guarantee shall beprovided in cases when, according to the informationcontained in the customs document, goods as referred to in Article 20 (1) moving between two points within the Community are, during their transport, to leave the territory of the Community otherwise than by air. 2. The guarantee shall be given either at the customs office at which the formalities required on departure of the goods have been completed or to any other body designated for that purpose by the Member State in which that customs office is located and on the terms laid down by the competent authorities of that Member State. In the case of measures imposing a duty or other charge, the guarantee need not be provided where the goods are carried under the Community transit procedure and a guarantee otherwise than in cash has been given or there is provision for exemption from the giving of a guarantee by reason of the identity of the principal.]Goods crossing the territory of Austria or Switzerland[Article 251. Article 22 shall apply equally to goods referred to in Article 20 (1) which in the course of transport between twopoints within the Community cross the territory of Austria orSwitzerland and are reconsigned from one of those territories. By way of derogation from Article 12 of Regulation (EEC) N ° 223/77, the original of the Control Copy T N ° 5 shall accompany the goods to the competent customs office of the Member State of destination. The office of departure shall specify the period within which the goods must be reimported into the Community. 2. If the measure referred to in Article 20 (2) provides for the lodging of a guarantee, then notwithstanding Article 24 such guarantee shall be furnished for all transactions covered by paragraph 1 of this Article.]Formalities at the office of destination[Article 26The office of destination shall take the necessary steps to implement the measures referred to in Article 20 (2) in respect of goods which are not entered for home use immediately following their arrival at that office.]Goods not reimported into the Community[Article 27When goods referred to in Article 20 (1) move as described in Article 24, whether or not by air, and are not reimported into the Community within the prescribed period, they shall be treated as having been irregularly exported to a third country from the Member State whence they were consigned unless it can be established that they were lost through force majeure or accidental circumstances.]TITLE IVSIMPLIFIED PROCEDURESRules not affected by this TitleArticle 28The provisions of this Title[(a) shall be without prejudice to application of the provisions of Articles 10 to 14 of Regulation (EEC)N ° 223/77;][(b) shall in no way affect the obligations in respect of formalities for dispatch, export or any procedure in the Member State of destination, depending on the case. CHAPTER ICOMMUNITY TRANSIT PROCEDURE FOR THE CARRIAGE OF GOODS BY RAILGeneral provisions relating to carriage by railGeneralArticle 29Formalities under the Community transit procedure shall be simplified in accordance with Articles 30 to 43 and 59 to 61for the carriage of goods by railway authorities undercover of an International Consignment Note (CIM) or International Express Parcels Consignment Note (TIEx). Legal value of documents usedArticle 30The International Consignment Note or the International Express Parcels Consignment Note shall be treated as equivalent to: (a) a T 1 declaration or document as the case may be for goods referred to in Article 1 (2) of Regulation (EEC) N ° 222/77; (b) a T 2 declaration or document as the case may be for goods referred to in Article 1 (3) of the abovementioned Regulation. Control of recordsArticle 31The railway authorities of each Member State shall make available to the customs authorities of their country for purposes of control the records held at their accounting offices. The principalArticle 321. The railway authorities which accept the goods for carriage accompanied by an International Consignment Note or International Express Parcels Consignment Note shall be the principal as regards the transit procedure concerned. 2. The railway authorities of the Member State through whose territory the goods enter the Community shall be the principal as regards the transit procedure in respect of goods accepted for carriage by the railway authorities of a third country. LabelArticle 33The railway authorities shall ensure that consignments carried under the Community transit procedure are identified by labels bearing a pictogram a specimen of which is shown in Annex VIII. The labels shall be affixed to the International Consignment Note or to the International Express Parcels Consignment Note and to the relevant railway wagon in the case of a full load or in other cases, to the package or packages. Modification of the contract of carriageArticle 34When the contract of carriage is modified so that: - a carriage operation which was to end outside the Community ends within the Community, - a carriage operation which was to end within the Community ends outside the Community, the railway authorities shall not carry out the modified contract except with the prior agreement of the office of departure. When the contract of carriage is modified so that the carriage operation is ended within the Member State of departure, the modified contract shall be carried out subject to conditions to be determined by the customs authorities of that Member State. In all other cases, the railway authorities may carry out the modified contract; they shall forthwith inform the office of departure of the modification made. Movement of goods between Member StatesCustoms status of goods; use of the International Consignment NoteArticle 351. The International Consignment Note shall be produced at the office of departure in respect of a carriage operation which starts and is to end within the Community. [2. With respect to goods referred to in Article 1 (2) ofRegulation (EEC) N ° 222/77, the office of departure shall indicate on sheets 1, 2 and 3 of the International Consignment Note that the goods to which that document refers are carried under the external Community transit procedure. The symbol T 1 shall accordingly be clearly shown in box 25.]3. All copies of the International Consignment Note shall be returned to the party concerned. [4. Each Member State may provide that goods referred toin Article 1 (3) of Regulation (EEC) N ° 222/77 may, under conditions which it shall lay down, be placed under the internal Community transit procedure without production at the office of departure of the International Consignment Note in respect of the goods. Production thereof may not, however, be waived in respect of International Consignment Notes drawn up for goods covered by the provisions in Title III.]5. The customs office for the station of destination shall act as the office of destination. If, however, the goods are23. 11. 87Official Journal of the European Communitiesentered for home use or placed, under some other customs procedure at an intermediate station, the customs office responsible for that station shall act as the office of destination. Identification measuresArticle 36As a general rule and having regard to identification measures applied by the railway authorities, the office of departure shall not seal the means of transport or the packages. Use of sheets of the International Consignments NoteArticle 371. The railway authorities of the Member State responsible for the office of destination shall forward to the latter sheets 2 and 3 of the International Consignment Note. 2. The office of destination shall forthwith return sheet 2 to the railway authorities after stamping it and shall retain sheet 3. Carriage of goods to or from third countriesCarriage to third countriesArticle 381. Articles 35 and 36 shall apply to a carriage operation which starts within the Community and is to end outside the Community. 2. The customs office for the frontier station through which the goods in transit leave the territory of the Community shall act as office of destination. 3. N ° formalities need be carried out at the office of destination. Carriage from third countriesArticle 391. The customs office for the frontier station through which the goods enter the Community shall act as office of departure for a carriage operation which starts outside the Community and is to end within the Community. N ° formalities need be carried out at the office of departure. 2. The customs office for the station of destination shall act as office of destination. If, however, the goods are entered for home use or placed under another customs procedure at an intermediate station, the customs office for that station shall act as the office of destination. The formalities prescribed by Article 37 shall be carried out at the office of destination. Carriage in transit through the CommunityArticle 401. The customs offices which are to act as office of departure and office of destination for a carriage operation which starts and is to end outside the Community shall be as laid down in Articles 39 (1) and 38 (2) respectively. 2. N ° formalities need be carried out at the offices of departure or destination. Customs status of goods from third countries or in transitArticle 41Goods which are carried under the provisions of Article 39 (1) or 40 (1) shall be considered as moving under the external Community transit procedure unless an internal Community transit document COM T 2 L establishing the Community status of the goods concerned is submitted in respect thereof. Provisions relating to express packagesProvisions applicableArticle 42Subject to the provisions of Article 43, the provisions of Article 35 to 41 shall also apply to carriage under cover of an International Express Parcels Consignment Note. Customs status of goods; use of sheets of the TIEx documentArticle 43With respect to carriage operations effected under cover of an International Express Parcels Consignment Note: [(a) the symbol required under Article 35 (2) shall be enteredon sheets 2, 3 and 4 of the International Express Parcels Consignment Note;]23. 11. 87Official Journal of the European Communities(b) sheets 2 and 4 of the International Express Parcels Consignment Note shall, as laid down in Article 37, be forwarded to the office of destination, which shall forthwith return sheet 2 to the railway authorities after stamping it and shall retain sheet 4. Provisions relating to goods carried in large containersGeneralArticle 44Formalities under the Community transit procedure shall be simplified in accordance with Articles 45 to 60 andArticle 61 (3) and (4) for the carriage of goods which the railway authorities effect by means of large containers, using transport undertakings as intermediaries and making use of Transfer Notes of a type specially devised to be used as a Community transit document and referred to for the purposes of this Regulation as 'Community Transit Transfer Note'. These operations include, where appropriate, the dispatch of consignments by transport undertakings using modes of transport other than rail, in the country of consignment to the railway station of departure in that country and in the country of destination from the railway station of arrival in that country and any transport by sea in the course of the movement between these two stations. DefinitionsArticle 45For the purposes of Articles 44 to 60 and Article 61 (3)and (4): 1. 'transport undertaking' means an undertaking constituted by the railway authorities as a corporate entity of which they are members, such undertaking being set up for the purpose of carrying goods by means of large containers under cover of Transfer Notes; 2. 'large container' means a device for the carriage of goods that is: - permanent in nature, - specially designed to facilitate the carriage of goods, without intermediate reloading by one or more modes of transport, - designed for easy attachment and/or handling, - designed in such a way that it can be properly sealed when the application of Article 53 requires this, - of a size such that the area bounded by the four lower external angles is not less than 7 m$. 3. 'Community Transit Transfer Note' means the document which comprises the contract of carriage by which the transport undertaking arranges for one or more large containers to be carried from a consignor to a consignee in international transport. The Community Transit Transfer Note shall be serially numbered in the top right-hand corner to enable it to be identified. This number shall be made up of six digits, three of which precede and three of which follow the letters TR. The Community Transit Transfer Note shall consist of the following sheets, in numerical order: - 1: sheet for the head office of the transport undertaking; - 2: sheet for the national representative of the transport undertaking in the station of destination; - 3 A: sheet for the customs; - 3 B: sheet for the consignee; - 4: sheet for the head office of the transport undertaking; - 5: sheet for the national representative of the transport undertaking in the station of departure; - 6: sheet for the consignor. Each sheet of the Community Transit Transfer Note, with the exception of sheet N ° 3 A, shall have a green band approximately four centimetres wide along its right-hand edge. 4. 'List of large containers', hereinafter referred to as 'list', means the document attached to a Community Transit Transfer Note, of which it forms an integral part which is intended to cover the consignment of several large containers from the same station of departure to the same station of destination, at which stations the customs formalities are carried out. The number of lists shall be shown in the box used forthe description of the documents accompanying the Community Transit Transfer Note. Moreover, the serial number of the appropriate Community Transit Transfer Note shall be entered in the top right-hand corner of each list. Legal value of document usedArticle 46The Community Transit Transfer Note used by the transport undertaking shall be treated as equivalent to: (a) a T 1 declaration or document, as the case may be, for goods referred to in Article 1 (2) of Regulation (EEC) N ° 222/77; (b) a T 2 declaration or document, as the case may be, for goods referred to in Article 1 (3) of the aforementioned Regulation. Control of records; information to be suppliedArticle 471. In each Member State the transport undertaking shall, for purposes of control, make available to the customs authorities through the medium of its national representative or representatives the records held at its accounting office or offices or at those of its national representative or representatives. 2. At the request of the customs authorities, the transport undertaking or its national representative or representatives shall communicate to them forthwith any documents, accounting records or information relating to carriage operations already completed or still being undertaken of which those authorities consider they should be informed. 3. The transport undertaking or its national representative or representatives shall inform: (a) the customs office of destination of any Community Transit Transfer Note, sheet 1 of which has been sent to it without a customs stamp; (b) the customs office of departure of any Community Transit Transfer Note, sheet 1 of which has not been returned to it and in respect of which it has been unable to ascertain that the consignment has either been correctly presented to the customs office of destination or been exported from the Community to a third country under Article 55. The principalArticle 481. For the carriage of goods as referred to in Article 44 accepted by the transport undertaking in a Member State, the railway administration of that Member State shall be the principal. 2. For the carriage of goods as referred to in Article 44 accepted by the transport undertaking in a third country, the railway administration of the Member State by way of which the goods enter the Community shall be the principal. Customs formalities during carriage by means other than railArticle 49Where customs formalities have to be carried out during carriage by means other than rail to the station of departure or from the station of destination, only one large container may be covered by each Community Transit Transfer Note. LabelArticle 50The transport undertaking shall ensure that consignments carried under the Community transit procedure are identified by labels bearing a pictogram, a specimen of which is shown in Annex VIII. The labels shall be affixed to the Community Transit Transfer Note and to the large container or containers concerned. Modification of the contract of carriageArticle 51Where a contract of carriage is modified so that: - a carriage operation which was to end outside the Community ends within the Community, - a carriage operation which was to end within the Community ends outside the Community, the transport undertaking shall not carry out the modified contract except with the prior agreement of the office of departure. Where the contract of carriage is modified so that the carriage operation ends within the Member State of departure, the modified contract shall be carried out subject to conditions to be determined by the customs authorities of that Member State. In all other cases, the transport undertaking may carry out the modified contract; it shall forthwith inform the office of departure of the modification made. Movement of goods between Member StatesCustoms status of goods; lists; waiver of requirement to produce Transfer Note at office of departureArticle 521. Where a carriage operation starts and is to end within the Community, the Community Transit Transfer Noteshall be produced at the office of departure. [2. In the case of goods referred to in Article 1 (2) of Regulation (EEC) N ° 222/77, the office of departure shall indicate on sheets 2, 3A and 3B of the Community Transit Transfer Note that the goods to which it refers are carried under the external Community transit procedure. The symbol T 1 shall accordingly be clearly shown in the box for customs use of sheets 2, 3A and 3B of the Community Transit Transfer Note.][3. Where one or more of the large containers carriedunder cover of a Community Transit Transfer Note contain goods referred to in Article 1 (2) of Regulation (EEC) N ° 222/77 and where the other large container or containers contain only goods referred to in Article 1 (3) of that Regulation, a reference to the large container or containers containing the goods referred to in Article 1 (2) of the said Regulation shall be made by the office of departure in the box for customs use of sheets 2, 3A and 3B of the Community Transit Transfer Note, opposite the symbol T 1.]4. When in the case provided for in paragraph 3 lists of large containers are used, separate lists must be completed for containers containing goods referred to in Article 1 (2) of Regulation (EEC) N ° 222/77 and for containers containing only goods referred to in Article 1 (3) of that Regulation. These lists must bear a serial number so that they can be identified. [A reference to the serial number(s) of the list(s) of large containers containing the goods referred to inArticle 1 (2) of Regulation (EEC) N ° 222/77 is to be entered by the office of departure in the space reserved for customs use on sheets 2, 3A and 3B of the Community Transit Transfer Note, opposite the symbol T 1.]5. All sheets of the Community Transit Transfer Note shall be returned to the party concerned. [6. Each Member State may provide that goods referred toin Article 1 (3) of Regulation (EEC) N ° 222/77 may, under conditions which it shall lay down, be placed under the internal Community transit procedure without it being necessary to produce to the office of departure the Community Transit Transfer Note relating to those goods. Production of the said Transfer Note may not, however, be waived in the case of goods covered by the provisions ofTitle III.]7. The Community Transit Transfer Note shall be produced to the customs office - hereinafter referred to as the office of destination - at which a declaration is made with a view to the goods in question being entered for home use or placed under some other customs procedure. Identification measuresArticle 53Identification of goods shall be ensured in accordance with Article 18 of Regulation (EEC) N ° 222/77. However, in cases where, under Article 52 (6), the Community Transit Transfer Note is not produced to the office of departure, the customs, having regard to the identification measures takenby the railway authorities, shall not normally seal the large containers. If customs seals are affixed, the space reserved for customs use on sheets 3A and 3B of the Community Transit Transfer Note shall be endorsed accordingly. Use of sheets of Transfer NoteArticle 541. The transport undertaking shall forward to the customs office of destination sheets 1, 2 and 3A of the Community Transit Transfer Note. 2. The office of destination shall forthwith return sheets 1 and 2 to the transport undertaking after stamping them and shall retain sheet 3A. Carriage of goods to or from third countriesCarriage to third countriesArticle 551. Where a carriage operation starts within the Community and is to end outside the Community, Article 52 (1) to (6) and Article 53 shall apply. 2. The customs office responsible for the frontier station through which the goods leave the territory of the Community shall act as the office of destination. 3. N ° formalities need be carried out at the office of destination. Carriage from third countriesArticle 561. Where a carriage operation starts outside the Community and is to end within the Community, the customs office responsible for the frontier station through which the goods enter the Community shall act as the office of departure. N ° formalities need be carried out at the office of departure. 2. The customs office to which the goods are presented shall act as the office of destination. The formalities provided for in Article 54 shall be carried out at the office of destination. Carriage in transit through the CommunityArticle 571. Where a carriage operation starts and is to end outside the Community, the customs offices which are to act as the office of departure and the office of destination shall be those referred to in Article 56 (1) and Article 55 (2) respectively. 2. N ° formalities need be carried out at the offices of departure or of destination. Customs status of goods from third countries or in transitArticle 58Goods which are carried under Articles 56 (1) or 57 (1) shall be considered as moving under the external Community transit procedure unless an internal Community transit document COM T 2 L establishing the Community status of the goods concerned is submitted in respect thereof. Statistical provisions[Article 591. The railway authorities shall, for the purpose of compiling transit statistics, supply the department responsible for the external trade statistics in the Member State of departure with the necessary information regarding each Community transit operation in respect of which they have acted as principals by virtue of Articles 32 and 48. 2. Until such time as a Community procedure has been introduced for the purposes of the implementation of paragraph 1 and transmissions of the information to the departments responsible for external trade statistics in the Member States, other than the Member State of departure, whose territory is crossed during any Community transit operation, each Member State shall determine the method whereby the national railway authorities are to supply the necessary information to the responsible national department. 3. In the case of carriage operations effected by means of large containers as referred to in Articles 44 to 58, each Member State may stipulate that the information to be provided by virtue of paragraphs 1 and 2 shall relate also to carriage by road within the said Member State, to the station of departure or from the station of destination; such information should include mention of any transhipments carried out in connection with such carriage operations. 4. The railway authorities may not, for the purpose of applying paragraphs 1, 2 and 3, require the consignor to supply any further information in addition to the information shown on the International Consignment Note, the International Express Parcels Consignment Note or the Community Transit Transfer Note except for the names of the countries of dispatch/export and of destination of the goods carried.]Other provisionsProvisions of Regulation (EEC) N ° 222/77 not applicableArticle 60The provisions of Titles II and III of Regulation (EEC) N ° 222/77 rendered negatory by this Chapter, in particular Article 12 (3) to (6), Articles 17 and 23, Article 26 (1) and Article 41 thereof, shall not apply. Scope of the normal procedure and of the simplified proceduresArticle 611. The provisions of Articles 29 to 43 shall not preclude the use of the procedure provided for in Regulation (EEC) N ° 222/77, in which case Articles 31 and 33 shall nevertheless apply. 2. In the case referred to in paragraph 1, a reference to the Community transit document or documents used shall be clearly entered in box 32 or box 20 respectively at the time when the International Consignment Note or the International Express Parcels Consignment Note is filled in. This reference shall specify the type, office of issue, date and registration number of each document used. [In addition, sheet 2 of the International Consignment Note or of the International Express Parcels Consignment Note shall be stamped by the railway authority responsible for the last railway station involved in the Community transit operation. The authority shall stamp the document after ascertaining that carriage of the goods is covered by the Community transit document or documents referred to.]3. When Articles 44 to 58 are applied, the procedure laid down in Regulation (EEC) N ° 222/77 may not be used. 4. Where a Community transit operation is effected under cover of a Community Transit Transfer Note in accordance with Articles 44 to 58, the International Consignment Note used for the operation shall be excluded from the scope of Articles 29 to 43, 59, 60 and 61 (1) and (2). The International Consignment Note shall bear a clear reference in box 32 to the Community Transit Transfer Note. This reference must comprise the words 'Transfer Note' followed by the serial number. CHAPTER IISIMPLIFICATION OF FORMALITIES TO BE CARRIED OUT AT OFFICES OF DEPARTURE AND DESTINATIONGeneralArticle 62Each Member State may simplify the formalities relating to Community transit procedures to be carried out at offices of departure and destination within its territory in accordance with the following provisions. [This Chapter shall not, however, apply to goods to which Title III applies.]Formalities at the office of departureThe authorized consignorArticle 63The customs authorities of each Member State may authorize any person who fulfils the conditions laid down in Article 63 and who intends to carry out Community transit operations (hereinafter referred as 'the authorized consignor') not to produce at the office of departure either the goods concerned or the Community transit declaration in respect thereof. Conditions of the authorizationArticle 641. The authorization provided for in Article 63 shall be granted only to persons: (a) who frequently consign goods; (b) whose records enable the customs authorities to verify their operations; and(c) who, when a guarantee is required under Community transit procedure, provide a comprehensive guarantee. 2. Customs authorities may withhold authorization from persons unable to offer the safeguards they consider necessary. 3. The authorities may withdraw the authorization in particular when an authorized consignor no longer fulfils the conditions of paragraph 1 or is no longer able to offer the safeguards referred to in paragraph 2. Content of the authorizationArticle 65The authorization issued by the customs authorities shall specify in particular: (a) the customs office or offices which are authorized offices of departure for consignments; (b) the period within which, and the procedure by which, the authorized consignor is to inform the office of departure of the consignments to be sent, in order that the office may carry out any necessary controls before the departure of the goods; (c) the period within which goods must be produced at the office of destination; and(d) the identification measures to be taken. To this end the customs authorities may prescribe that the means of transport or the package or packages shall bear special seals, accepted by the customs authorities and affixed by the authorized consignor. Authentication in advanceArticle 661. The authorization shall stipulate that the box reserved for the office of departure on the front of the Community transit declaration form: (a) be stamped in advance with the stamp of the office of departure and be signed by an official of that office; or(b) be stamped by the approved consignor with a special metal stamp approved by the customs authorities and conforming to the specimen in Annex IX. The imprint of the stamp may be preprinted on the forms where the printing is entrusted to a printer approved for that purpose. The authorized consignor shall complete that box by indicating the date of consignment of the goods and shall allocate to the declaration a number in accordance with the rules laid down to that effect in the authorization. 2. Customs authorities may prescribe the use of forms bearing a distinctive mark as a means of identification. Formalities upon departure of goodsArticle 671. The authorized consignor shall, not later than the time of dispatching the goods, enter on the front of copies 1, 4 and 5 of the duly completed Community transit declaration in the box 'Control by office of departure' particulars of the periodwithin which the goods must be produced at the office of destination and of the identification measures applied and one of the following endorsements: - Procedimiento simplificado- Forenklet procedure- Vereinfachtes Verfahren- Ã Ã °Ã «Ã ¯Ã µÃ ³Ã ´aaÃ µÃ ¬Ã Ã ­Ã § aeÃ ©Ã ¡aeÃ ©Ã ªÃ ¡Ã ³ssÃ ¡- Simplified procedure- ProcÃ ©dure simplifiÃ ©e- Procedura semplificata- Vereenvoudigde regeling- Procedimento simplificado2. After dispatch of the goods, copy 1 shall be sent without delay to the office of departure. The customs authorities may provide, in the authorization, that copy 1 be sent to the office of departure as soon as the Community transit declaration is completed. The other copies shall accompany the goods in accordance with the provisions of Regulation (EEC) N ° 222/77. 3. Where the customs authorities of the Member State of departure carry out a control on the departure of a consignment, they shall record the fact in the box 'Control by office of departure' on the front of copies 1, 4 and 5 of the Community transit declaration. The principalArticle 68The Community transit declaration, duly completed and endorsed as specified in Article 67 (1), shall be treated as equivalent to an external Community transit document or an internal Community transit document as the case may be, and the authorized consignor who signed the declaration shall be the principal. Waiver of signatureArticle 691. The customs authorities may authorize the authorized consignor not to sign Community transit declarations bearing the special stamp referred to in Annex IX and drawn up by an electronic or automatic data-processing system. Such authorization shall be subject to the conditions that the authorized consignor has previously given those authorities a written undertaking acknowledging that he is the principal for all Community transit operations effected under cover of Community transit documents bearing the special stamp. 2. Community transit documents drawn up in accordance with paragraph 1 shall contain in the box reserved for the principal's singature one of the following forms of wording: - Dispensa de firma- Fritaget for underskrift- Freistellung von der Unterschriftsleistung- AEaaÃ ­ Ã ¡Ã °Ã ¡Ã ©Ã ´aassÃ ´Ã ¡Ã © Ã µÃ °Ã ¯Ã £Ã ±Ã ¡oeÃ - Signature waived- Dispense de signature- Dispensa dalla firma- Van ondertekening vrijgesteld- Dispensada a assinaturaLiability of the authorized consignorArticle 701. The authorized consignor shall: (a) comply with the provisions of this Chapter and of the conditions of the authorization; and(b) take all necessary measures to ensure the safekeeping of the special stamp or of the forms bearing the imprint of the stamp of the office of departure or the imprint of the special stamp. 2. In the event of the misuse by any person of forms stamped in advance with the stamp of the responsible customs office or with the special stamp, the authorized consignor shall be liable, without prejudice to any criminal proceedings, for the payment of duties and other charges payable in a particular Member State in respect of goods carried under cover of such forms unless he can satisfy the customs authorities by whom he was authorized that he took the measures required of him under paragraph 1 (b). Formalities at the office for destinationThe authorized consigneeArticle 711. The customs authorities of each Member State may dispense with production at the office of destination of goods transported under a Community transit procedure when goods are intended for a person who fulfils the conditions laid down in Article 72 (hereinafter referred to as 'the authorized consignee') previously authorized by the customs authorities of the Member State responsible for the office of destination. 2. In the case referred to in paragraph 1, the principal shall have fulfilled his obligations under the provisions of Article 13 (a) of Regulation (EEC) N ° 222/77 when the copies of the Community transit document which accompanied the consignment, together with the goods intact, have been delivered within the prescribed period to the authorized consignee at his premises or at the places specified in the authorization, the identification measures having been duly observed. 3. The authorized consignee shall at the request of the carrier issue a receipt in respect of each consignment delivered under the conditions of paragraph 2 stating that the document and the goods have been delivered. Conditions of the authorizationArticle 721. The authorization referred to in Article 71 shall be granted only to persons: (a) who frequently receive consignments subject to customs control; and(b) whose records enable the customs authorities to verify the operations. 2. The customs authorities may withhold authorization from persons unable to offer the safeguards they consider necessary. 3. The authorization may be withdrawn, in particular when an authorized consignee no longer fulfils the conditions of paragraph 1 or is no longer able to offer the safeguards referred to in paragraph 2. 4. The authorized consignee must comply with all the conditions provided for in this Chapter and in the authorization. Contents of the authorizationArticle 731. The authorization issued by the customs authorities shall specify in particular: (a) the customs office or offices which are authorized offices of destination for consignments which the authorized consignee receives; and(b) the period within which, and the procedures by which, the authorized consignee is to inform the office of destination of the arrival of the goods, so that that office may carry out any necessary controls upon arrival of the goods. 2. Without prejudice to Article 76, customs authorities shall specify in the authorization whether any action by the office of destination is required before the authorized consignee may dispose of goods received. Obligations of the authorized consigneeArticle 741. The authorized consignee shall in respect of consignments arriving at his premises or at the places specified in the authorization: (a) immediately inform the office of destination in accordance with the procedure laid down in the authorization of any excess quantities, shortages, substitutions or other irregularities such as broken seals; and(b) send without delay to the office of destination thecopies of the Community transit document which accompanied the consignment, indicating the date of arrival and the condition of any seals affixed. 2. The office of destination shall annotate appropriately such copies of the Community transit document.Other provisionsControlsArticle 75Customs authorities may carry out upon authorized consignors and authorized consignees any controls they consider necessary. The said consignors and consignees shall provide all the necessary information and facilities for this purpose. Exclusion of certain goodsArticle 76The customs authorities of the Member State of departure or destination may exclude certain categories of goods from the facilities provided for in Articles 63 and 71. Special case of consignments by railArticle 77[1. When production of the Community transit declaration at the office of departure is not required in respect of goods referred to in Article 1 (2) of Regulation (EEC) N ° 222/77 which are to be dispatched under cover of an International Consignment Note, an International Express Parcels Consignment Note, or a Community Transit Transfer Note, in accordance with Articles 29 to 61, the customs authorities shall take the necessary measures to ensure that sheets 1, 2 and 3 of the International Consignment Note, sheets 2, 3 and 4 of the International Express Parcels Consignment Note or sheets 2, 3A and 3B of the Community Transit Transfer Note bear the symbol 'T 1'.]2. When goods carried under Articles 29 to 61 are intended for an authorized consignee, the customs authorities may provide that, by way of derogation from Article 71 (2) and Article 74 (1) (b), sheets 2 and 3 of the International Consignment Note, sheets 2 and 4 of the International Express Parcels Consignment Note or sheets 1, 2 and 3A of the Community Transit Transfer Note are to be delivered direct by the railway authorities or by the transport undertaking to the office of destination. CHAPTER IIISIMPLIFICATION OF FORMALITIES APPLICABLE TOCERTAIN GOODSProvisions relating to motorized road vehiclesProof of Community status[Article 78Without prejudice to the provisions applicable to temporary import of road vehicles, the provisions of the Treaty regarding the free movement of goods shall apply to all motorized road vehicles registered in a Member State of the Community: (a) provided that they are accompanied by their registration plates and documents and that the registration particulars shown on the registration documents and plates clearly establish the Community status of the goods; (b) in other cases, if an internal Community transit document is produced.]Community transit procedure not compulsory[Article 79The formalities of the Community transit procedure shall not be compulsory for the dispatch of a motorized road vehicle registered in a Member State of the Community which is returned to this Member State by means other than its ownpower provided that it satisfies the conditions laid down in subparagraph (a) of Article 78.]Provisions relating to certain packings[Article 801. The formalities of the Community transit procedure shall not be compulsory for the dispatch of the packings defined in paragraph 3 which can be identified as belonging to a person established in a Member State and which are being returned empty after use from another Member State, provided that they are declared as Community goods and that there is no doubt as to the accuracy of that declaration. 2. The provisions of the Treaty establishing the European Economic Community relating to the free movement of goods shall apply to packings which, pursuant to paragraph 1, are carried without the formalities of the Community transit procedure. 3. The simplification provided for in paragraph 1 shall be granted for receptacles, packings, pallets and other similar equipment used for the carriage of goods consigned within the Community, excluding those containers which are defined in Article 1 (b) of the Geneva Customs Convention on Containers of 18 May 1956.]Provisions relating to railway wagons[Article 81Without prejudice to the provisions applicable to the temporary import of railway wagons, the provisions of the Treaty regarding the free movement of goods shall apply to all goods wagons belonging to a railway company of a Member State of the Community: (a) provided that the code number and ownership mark (distinguishing letters) displayed on them establish their Community status beyond all doubt; or(b) in other cases, if an internal Community transit document is produced.]TITLE VPROVISIONS RELATING TO THE DOCUMENT CERTIFYING THE COMMUNITY STATUS OF GOODS NOT MOVING UNDER THE INTERNAL COMMUNITY TRANSIT PROCEDURE (COM T 2 L DOCUMENT)CHAPTER 1ISSUE AND USE OF THE DOCUMENTScopeArticle 82Document COM T 2 L shall be issued for goods falling within Article 1 (3) (a) and (b) of Regulation (EEC) N ° 222/77, except for goods: (a) which are intended for export outside the Community; or(b) in respect of which customs export formalities have been carried out with a view to the granting of refunds on exportation to third countries under the common agricultural policy; or(c) in packagings which do not fall within any of the categories specified in Article 1 (3) (a) and (b) of Regulation (EEC) No 222/77. Condition of direct carriageArticle 83Document COM T 2 L may be used for the purpose of certifying the Community status of the goods to which it refers only if such goods are directly transported from one Member State to another. The following shall be regarded as directly transported from one Member State to another: (a) goods transported without passing through the territory of a non-member country; (b) goods transported through the territory of one or more non-member countries provided that carriage through such countries is covered by a single transport document made out in a Member State. Conditions of issue; retroactive issueArticle 841. Document COM T 2 L shall, save as provided in Articles 88 and 93, be made out in a single copy. 2. Document COM T 2 L and, where necessary document(s) COM T 2 L bis shall be authenticated by the customs authorities of the Member State of departure in box C (Office of departure) on these documents, on application by the person concerned. The documents shall be returned to the person concerned as soon as the customs formalities connected with the dispatch of the goods to the Member State of destination have been completed. 3. When document COM T 2 L is issued retroactively there shall be entered upon it in red one of the following phrases: - Expedido a posteriori- Udstedt efterfoelgende- Nachtraeglich ausgestellt- AAÃ ªaeÃ ¯Ã ¨Ã Ã ­ aaÃ ª Ã ´Ã ¹Ã ­ Ã µÃ ³Ã ´Ã Ã ±Ã ¹Ã ­- Issued retroactively- DelivrÃ © a posteriori- Rilasciato a posteriori- Achteraf afgegeven- Emitido a posterioriUse of loading listsArticle 851. Where a COM T 2 L document is to be drawn up in respect of a consignment comprising two or more kinds of goods, the particulars relating to those goods may be entered on one or more loading lists within the meaning of Article 5 (2), instead of in boxes 31 'Packages and description of goods', 32 'Item No', 33 'Commodity code', 35 'Gross mass (kg)', 38 'Net mass (kg)' and, where applicable, 44 'Additional information/Documents produced/Certificates and authorizations' of the form needed to draw up the COM T 2 L document. Where loading lists are used, the boxes in question on the COM T 2 L document shall be barred. 2. The upper part of the box referred to in Article 6 (b) is intended for the symbol T 2 L; the lower part of that box is intended for the customs stamp. The column 'Country of dispatch/export' of the loading list is not to be completed. 3. The loading list shall be produced in the same number of copies as the COM T 2 L document to which it relates; it shall be signed by the person who signs the COM T 2 L document. 4. Where two or more loading lists are attached to one COM T 2 L document, such loading lists shall bear a serial number assigned by the person concerned; the number of loading lists attached shall be entered in box 4 'loading lists', of the form used to draw up the COM T 2 L document. Production of document COM T 2 L at destinationArticle 861. Document COM T 2 L shall be produced at the customs office in the Member State of destination where the goods are to be placed under a customs procedure other than that under which they were carried. 2. When the goods have been transported by sea, air or pipeline document COM T 2 L shall be produced at the customs office at which the goods are placed under a customs procedure. Control of document COM T 2 LArticle 87Member States shall render one another mutual assistance in checking the authenticity of documents COM T 2 L and the accuracy of the information which they contain. Document COM T 2 L in triplicate[Article 881. Document COM T 2 L shall be made out in triplicate in respect of goods eligible for a refund on exportation to third countries under the common agricultural policy which are routed to the Member State of destination, otherwise than by air, in such a way that part of the journey is outside the customs territory of the Community. The original and one copy shall be returned to the person concerned and the second copy shall be retained by the issuing office. A customs office issuing a COM T 2 L document in triplicate shall enter on each copy one of the following forms of wording: - Expedido por triplicado- Udstedt i tre eksemplarer- In drei Exemplaren ausgestellt- AAÃ ªaeÃ ©aeueÃ ¬aaÃ ­Ã ¯ Ã ³aa Ã ´Ã ±ssÃ ¡ Ã ¡Ã ­Ã ´ssÃ ´Ã µÃ °Ã ¡- Issued in triplicate- DÃ ©livrÃ © en trois exemplaires- Rilasciato in tre esemplari- Afgegeven in drie exemplaren- Emitido em trÃ ªs exemplaresFor the purposes of the first subparagraph, goods loaded in a seaport of a Member State for unloading in a seaport of another Member State shall be deemed not to have left the customs territory of the Community provided that sea crossing is covered by a single transport document. 2. The original and the copy returned to the person concerned shall be produced to the office referred to in Article 86. This office shall stamp the copy and return it to the issuing office for verification purposes; it shall be informed of the result thereof only if an irregularity is established.]CHAPTER IISIMPLIFIED PROCEDURE FOR THE ISSUEOF THE DOCUMENTThe authorized consignorArticle 89The Customs authorities of each Member State may authorize any person, hereinafter referred to as 'the authorized consignor', who meets the conditions set out in Article 90 and who intends dispatching goods under a COM T 2 L document, to use this document without observing the provisions of Article 84 (2). Conditions of the authorizationArticle 901. The authorization provided for in Article 89 shall be granted only to persons: (a) who frequently consign goods; (b) whose records enable the customs authorities to verify their operations; 2. Customs authorities may withhold authorization from persons unable to offer the safeguards they consider necessary. 3. The authorities may withdraw the authorization, in particular when an authorized consignor no longer fulfils the conditions of paragraph 1 or is no longer able to offer the safeguards referred to in paragraph 2. 23. 11. 87Official Journal of the European CommunitiesContents of the authorizationArticle 911. The authorization issued by the customs authorities shall specify in particular: (a) the customs office assigned to pre-authenticate the forms used in drawing up COM T 2 L documents as prescribed in Article 92 (1) (a); and(b) the manner in which the authorized consignor shall establish that those forms have been properly used. 2. The customs authorities shall specify the period within which and the manner in which the authorized consignor shall notify the responsible customs office so that such office may carry out any necessary controls before departure of the goods. Authentication in advance and formalities upon departureArticle 921. The authorization shall stipulate that box C (Office of departure) on the front of the forms used in drawing up the COM T 2 L document and, if applicable, document(s) COM T 2 L bis must: (a) be stamped in advance with the stamp of the customs office referred to in subparagraph (a) of Article 91 (1) and be signed by an official of that office; or(b) be stamped by the authorized consignor with a special metal stamp approved by the customs authorities and conforming to the specimen in Annex IX. The imprint of the stamp may be preprinted on the forms if the printing is entrusted to a printing works approved for that purpose. 2. Not later than on consignment of the goods, the authorized consignor shall complete and sign the form. In addition, he shall enter in the box reserved for control by the office of departure the name of the responsible customs office, the date of completion of the document, such particulars of export documentation as are required by the Member State of departure and one of the following endorsements: - Procedimiento simplificado- Forenklet procedure- Vereinfachtes Verfahren- Ã Ã °Ã «Ã ¯Ã µÃ ³Ã ´aaÃ µÃ ¬Ã Ã ­Ã § aeÃ ©Ã ¡aeÃ ©Ã ªÃ ¡Ã ³ssÃ ¡- Simplified procedure- ProcÃ ©dure simplifiÃ ©e- Procedura semplificata- Vereenvoudigde regeling- Procedimento simplificado3. The form, properly completed and endorsed as specified in paragraph 2 and signed by the authorized consignor, shall be treated as equivalent to a document certifying the Community status of the goods. Obligation to make a copyArticle 93The authorized consignor shall make a copy of each document COM T 2 L issued under this chapter. The customs authorities shall specify the conditions under which the copy document shall be produced for purposes of control and retained for not less than two years. Controls upon the authorized consignorArticle 94Customs authorities may carry out upon authorized consignors any controls they consider necessary. The said consignors shall furnish all the necessary information and facilities for this purpose. Liability of the authorized consignorArticle 951. The authorized consignor shall: (a) comply with the provisions of this Chapter and of the authorization; and(b) take all necessary measures to ensure the safekeeping of the special stamp or of the forms bearing the imprint of the stamp of the authenticating offices, as referred to in subparagraph (a) of Article 91 (1), or of the special stamp. 2. In the event of the misuse by any person of forms which are intended for use in drawing up COM T 2 L documents and which bear the imprint of the stamp of the customs office referred to in subparagraph (a) of Article 91 (1) or of the special stamp, then, without prejudice to any criminal proceedings, and unless he can satisfy the customs authorities by whom he was authorized that he took the measures required of him under paragraph 1 (b), the authorized consignor shall be liable for the amount payable in respect of duties and other charges which are unpaid in any Member State in consequence of such misuse. Exclusion of certain goodsArticle 96The customs authorities of the exporting Member State may exclude certain categories of goods and types of traffic from the facilities provided for in this Chapter. 23. 11. 87Official Journal of the European CommunitiesTITLE VIFINAL PROVISIONSRepeal of certain provisions of Regulation (EEC)N ° 223/77; table of equivalenceArticle 971. Regulation (EEC) N ° 223/77 is hereby repealed [with the exception of Article 1 (3), Article 2 (1), (5) (a) and (d), (6), (9) and (10), Article 2a, Articles 10 to 14, Article 15 (2), Articles 56 and 57, Articles 61 to 61f and Annexes VI, VI A and VI B.]2. References to the provisions repealed shall be construed as references to this Regulation. References to the Articles of Regulation (EEC) N ° 223/77 shall be interpreted in accordance with the table of equivalence in Annex X. Transitional measuresArticle 98Procedures begun, in accordance with the provisions of Regulation (EEC) N ° 223/77, on 31 December 1987 at the latest will be continued after that date under the conditions laid down in that Regulation. Article 991. Guarantors who, by application of the second subparagraph of Article 17 (1), issue flat-rate guarantee vouchers with limited validity and who at the date of entry into force of this Regulation are in possession of vouchers of this type bearing the indication provided for before that date, may continue to issue these vouchers while stocks last. 2. Interested parties who, at the date of entry into force of this Regulation, use the transit advice note and the receipt ofthe specimens in force before that date may continue to use these forms while stocks last. 3. Guarantors who, at the date of entry into force of this Regulation issue flat-rate guarantee vouchers of the specimen which was in force before that date, may continue to issue these vouchers while stocks last. 4. Authorized consignors who, at the date of entry into force of this Regulation, use the special stamp of the specimen which was in force before that date, may continue to use this special stamp until 31 December 1992. Amendments[Article 1001. Regulation (EEC) N ° 679/85, as amended by Regulation (EEC) N ° 2791/86, is hereby amended as follows: in copy 4 of the specimen single document form contained in Annex I and in copy 4/5 of the specimen single document form given in Annex II, in the 'Important Note' which appears under boxes 5 and 6, the figure 4 should be inserted after the words 'where appropriate' in the list of boxes required to be completed. 2. Regulation (EEC) N ° 2855/85, as amended by Regulation (EEC) N ° 2792/86, is hereby amended as follows: in Annex III, Title I, B, fourth indent, the figure 4 should be inserted in the appropriate place in numerical order in the list of boxes which may be completed.]Entry into forceArticle 101This Regulation shall enter into force on 1 January 1988. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 March 1987. For the CommissionCOCKFIELDVice-President ANNEX I LOADING LIST >TABLE> ANNEX II >TABLE> ANNEX III >TABLE> ANNEX V >TABLE> ANNEX VII LIST OF GOODS WHICH WHEN TRANSPORTED GIVE RISE TO AN INCREASE IN THE FLAT-RATE GUARANTEE >TABLE> ANNEX VIII >START OF GRAPHIC>>END OF GRAPHIC> ANNEX IX >START OF GRAPHIC>>END OF GRAPHIC> ANNEX X TABLE OF EQUIVALENCE >TABLE>